               Case 21-11777-RAM         Doc 8    Filed 02/26/21     Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                CHAPTER 13 DIVISION

IN RE:                                              CASE NO: 21-11777-RAM

Ivan Almagro
               Debtor.
                                     /


                       REQUEST FOR JUDICIAL NOTICE,
                 NOTICE OF POSSIBLE FRAUD ON THE COURT, and
                 MOTION TO VACATE FILING AND DISMISS CASE

       BRIDGE INVESTMENT INC pursuant to Rule 201(b) of the Federal Rules of Evidence,

which “permits a court to take judicial notice of an adjudicative fact that is 'not subject to

reasonable dispute ... .”, hereby requests that this Court take judicial notice of the attached

criminal proceedings against the Debtor, Ivan Almagro. Debtor has remained a jailed defendant

since December 7th, 2020, based on a filed information in Miami Dade County Criminal Court

for domestic violence, aggravated battery, kidnapping, and false imprisonment. See attached.

       This is real doubt as to whether the Debtor could have filed this case ON a pro se basis as

he has remained in Miami Dade County jail since December 2020, or whether this was a

fraudulent pleading. The Court and the clerk should examine whether this filing, done on the eve

of a foreclosure sale under Miami Dade County Circuit Court Case Number 2020-005899-CA-

01, for the second time since a prior matter was filed on November 24, 2020, under case

Southern District of Florida Bankruptcy Case Number 20-22825-LMI, (dismissed on January 7,

2021) was a fraud on the Court.

       WHEREFORE, pursuant to Section 1307(c) of the Bankruptcy Code, which states that on

request of a party in interest this Court may dismiss a case under this chapter for cause, or any

other applicable Bankruptcy statute of rule governing this proceeding, the undersigned Creditor
               Case 21-11777-RAM        Doc 8     Filed 02/26/21    Page 2 of 2




hereby requests that this Court dismiss this action forthwith, at is seems an evident fraud upon

the Court since Mr. Almagro could not have filed this proceeding from Miami Dade County jail,

where he remains to this day.

                                CERTIFICATE OF SERVICE

        I CERTIFY that a true and correct copy of the foregoing has been furnished via
electronic filing and US postal service to all parties of record on February 26, 2021.

                                                           Respectfully submitted,
                                                           Javier Banos Machado, Esq.

                                                           By:__s/Javier Banos Machado
                                                           Attorney for BRIDGE
                                                           INVESTMENT INC
                                                           Law Services, P.A.
                                                           3126 Coral Way
                                                           Miami, FL 33134
                                                           Tel. (305) 519-5581
                                                           Florida Bar No. 25706
